MURDOCK, Justice
(dissenting).
I concurred in this Court’s decisions in Mack v. Carmack, 79 So.3d 597 (Ala.2011), and Hamilton v. Scott, 97 So.3d 728 (Ala. 2012). The proper outcome in the present case, however, is impacted by constitutional requirements of due process and related concerns regarding the construction and application of a criminal statute (e.g., a criminal statute must give clear notice of what is and is not illegal conduct). For the reasons stated in my dissenting opinion in Ex parte Ankrom, 152 So.3d 397, 433 (Ala.2013), I respectfully dissent in this case as well.